—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Winick, J.), dated July 6, 2001, which, upon the denial of its petition, and, in effect, the confirmation of the award, is in favor of Bond Commodities Limited and against it in the principal sum of $36,929.
Ordered that the judgment is affirmed, with costs.
Ultra Trading International Limited failed to demonstrate a basis to vacate the arbitration award at issue pursuant to CPLR 7511 (b) (1) (see Matter of Blamowski, 91 NY2d 190; Matter of Meisels v Uhr, 79 NY2d 526; Thermasol, Ltd. v Dreiske, 78 AD2d 838, affd 52 NY2d 1069, cert denied 454 US 826; cf. Matter of Northern Assur. Co. of Am. v Bollinger, 256 AD2d 580). Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.